Citation Nr: 0638643	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  05-00 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as secondary to the veteran's service-
connected right knee subluxation with chondromalacia.  

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to the veteran's service-
connected right knee subluxation with chondromalacia.  

3.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to the veteran's service-
connected right knee subluxation with chondromalacia.  

4.  Entitlement to service connection for arthritis, to 
include as secondary to the veteran's service-connected right 
knee subluxation with chondromalacia.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1972 to 
December 1974.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a July 2005 Board hearing.  The 
Board notes that the veteran was advised in a November 2006 
letter that the presiding Judge is no longer with the Board 
and was given the option to request a new Board hearing 
within 30 days.  The veteran has not replied and thus a new 
Board hearing need not be scheduled.  

An October 2003 rating decision increased the rating for the 
veteran's service-connected right knee disorder.  During his 
Board hearing, the veteran appeared to be raising a separate 
claim for his right knee scar and the Board hereby refers 
this matter to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he has arthritis due to service, and 
his claimed back, left knee, and bilateral hip disorders are 
due to his service-connected right knee disorder.  VA medical 
records dated in November 2003 showed the veteran had back 
and left knee pain related to gait disturbance.  Under the 
circumstances of this case, a VA examination is warranted to 
determine the nature and etiology of the veteran's claimed 
disorders.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish disability ratings or effective dates for the 
disabilities on appeal.  As these questions are involved in 
the present appeal and the case is being remanded, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should 
be provided that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

With regard to additional evidence, the veteran is hereby 
informed of the need to submit any additional pertinent 
evidence in his possession. 



Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his claimed 
arthritis, low back, bilateral hip, and 
left knee disorders.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  All 
clinical and any special test findings 
should be clearly reported.  After 
reviewing the claims file (to include 
service medical records) and examining the 
veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current arthritis, 
low back, bilateral hip, and left knee 
disorder is related to service and/or is 
secondary to his service-connected right 
knee disorder.  A detailed rationale for 
all opinions expressed should be 
furnished.

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



